 1   EUSTACE DE SAINT PHALLE, SBN 179100
     JOHN C. BOLLIER, SBN 267748
 2   RAINS LUCIA STERN ST. PHALLE & SILVER, PC
     2300 Contra Costa Boulevard, Suite 500
 3   Pleasant Hill, CA 94523
 4   Tel: (415) 341-9341
     Fax: (925) 609-1690
 5   E-mail: PersonalInjuryGroup@RLSlawyers.com

 6   Attorneys for Plaintiff
     RICHARD RAINVILLE
 7

 8                                     UNITED STATES DISTRICT COURT
 9
                                     NORTHERN DISTRICT OF CALIFORNIA
10
     RICHARD RAINVILLE,                                     CASE NO. 3:18-CV-07099-RS
11
                     Plaintiff,                             STIPULATION OF DISMISSAL WITH
12
             v.                                             PREJUDICE AND [PROPOSED] ORDER
13
     ANTHEM UM SERVICES, INC.; BLUE CROSS
14   OF CALIFORNIA (a corporation); ANTHEM
     BLUE CROSS LIFE AND HEALTH
15   INSURANCE COMPANY (a corporation);
     BOARD OF TRUSTEES, DISTRICT COUNCIL
16   16 NORTHERN CALIFORNIA HEALTH AND
     WELFARE TRUST FUND; DOES ONE
17
     through ONE-HUNDRED,
18
                     Defendants.
19

20

21

22

23           Plaintiff Richard Rainville and defendants Anthem Um Services, Inc., Anthem Blue Cross dba

24   Blue Cross Of California, and Anthem Blue Cross Life And Health Insurance Company agree and

25   hereby stipulate to dismiss the entire action with prejudice.

26           THEREFORE, IT IS HEREBY STIPULATED by and between plaintiff and defendants
27   through their designated counsel that the above-captioned action should be dismissed with prejudice as
28   to all defendants pursuant to FRCP 41(a)(1)(A). The parties further stipulate that each party shall bear its

                                                         1                                          3:18-cv-07099-RS
                                  STIPULATION OF DISMISSAL AND [PROPOSED] ORDER
 1   own attorneys’ fees, expenses, and costs.

 2           IT IS SO STIPULATED.

 3   Dated: September 23, 2019                             Respectfully submitted,

 4                                                         RAINS LUCIA STERN
                                                           ST. PHALLE & SILVER, PC
 5

 6                                                         /s/John C. Bollier
                                                           By: John C. Bollier
 7                                                         Attorneys for Plaintiff
                                                           RICHARD RAINVILLE
 8

 9
                                                           Respectfully submitted,
10                                                         REED SMITH, LLP
11

12                                                         /s/ Karen A. Braje
                                                           By: Karen A. Braje
13                                                         Attorney for Defendants ANTHEM UM
                                                           SERVICES, INC.; BLUE CROSS OF
14
                                                           CALIFORNIA dba ANTHEM BLUE CROSS;
15                                                         ANTHEM BLUE CROSS LIFE AND HEALTH
                                                           INSURANCE COMPANY
16
17                                               PROPOSED ORDER
18           The Court having considered the stipulation of the parties, and good cause appearing therefor,
19   orders as follows:
20           1.     The action is dismissed with prejudice as against all defendants pursuant to FRCP
21   41(a)(1)(A).
22           2.     Each party shall bear its own costs and attorneys’ fees.
23           IT IS SO ORDERED.
24

25   Dated ________________,
             9/24            2019
                                                                   Hon. Richard Seeborg
26
27

28

                                                      2                                          3:18-cv-07099-RS
                               STIPULATION OF DISMISSAL AND [PROPOSED] ORDER
